

116 HR 4094 IH: Fire Station Infrastructure Safety Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4094IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Stauber (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Administrator of the Federal Emergency Management Agency, acting through the
			 Administrator of the United States Fire Administration, to submit to
			 Congress a report regarding the age and condition of fire stations in the
			 United States.
	
 1.Short titleThis Act may be cited as the Fire Station Infrastructure Safety Act. 2.Report on fire stations Not later than one year after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency, acting through the Administrator of the United States Fire Administration, shall submit to the appropriate congressional committees a report relating to fire stations in the United States, including—
 (1)the age and condition of all Federal, State, and local fire stations; (2)whether there have been investments within the last 15 years to remodel a fire station with Federal, State, or local funds;
 (3)if investments described under paragraph (2) occurred, the nature and details of such investments; (4)whether the condition of a fire station impairs the ability of a fire service to protect property and maintain the safety and welfare of the public; and
 (5)whether the condition of a fire station negatively impacts the health and safety of the personnel of a fire service.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate.
 (2)Fire stationThe term fire station means the physical building and other infrastructure used by a fire service. (3)Fire service; State; localThe terms fire service, State, and local have the meanings given such terms in section 4 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2202).
			